Case: 22-1360    Document: 26     Page: 1   Filed: 11/17/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     GUY C. RHONE,
                    Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2022-1360
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-2370, Chief Judge Margaret C.
 Bartley.
                 ______________________

                Decided: November 17, 2022
                  ______________________

    GUY C. RHONE, Granite Falls, NC, pro se.

     BORISLAV KUSHNIR, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, ELIZABETH MARIE HOSFORD, PATRICIA
 M. MCCARTHY; AMANDA BLACKMON, Y. KEN LEE, Office of
 General Counsel, United States Department of Veterans
 Affairs, Washington, DC.
Case: 22-1360    Document: 26     Page: 2    Filed: 11/17/2022




 2                                     RHONE   v. MCDONOUGH



                  ______________________

     Before CHEN, BRYSON, and HUGHES, Circuit Judges.
 PER CURIAM.
     Plaintiff-Appellant Guy C. Rhone appeals the decision
 of the Court of Appeals for Veterans Claims (Veterans
 Court) affirming a decision of the Board of Veterans’ Ap-
 peals (Board) determining that the Department of Veter-
 ans Affairs (VA) lawfully withheld a portion of his
 disability compensation payments pursuant to a state
 court order for alimony payments. On appeal, Mr. Rhone
 argues the Veterans Court erred for two reasons: (1) fed-
 eral statutes do not allow withholding of disability compen-
 sation for alimony payments; and (2) the VA’s denial of
 substantive review of state court garnishment orders vio-
 lates his right to due process within the VA adjudication
 system. Because the Veterans Court correctly interpreted
 the relevant statutes and the VA’s denial of review of state
 garnishment orders does not violate due process, we affirm.
                        BACKGROUND
     Mr. Rhone served in the United States Navy from Feb-
 ruary 1950 to December 1953 and in the United States Air
 Force from November 1959 to August 1988. Rhone v.
 McDonough, No. 20-2370, 2021 WL 2678674, at *1 (Vet.
 App. June 30, 2021) (Veterans Court Decision). In Febru-
 ary 1986, Mr. Rhone and his former spouse, Jo Anne
 Rhone, divorced upon entry of a Final Judgment of Disso-
 lution of Marriage (Divorce Decree) by the Circuit Court for
 Hillsborough County, Florida (State Court). Appx. 251,
 255. 1 Recognizing that Mr. Rhone would be eligible for mil-
 itary retirement within two years, the Divorce Decree
 stated that Mrs. Rhone would receive 40% of Mr. Rhone’s


     1   All Appx. citations refer to the appendix filed con-
 currently with Respondent-Appellee’s brief.
Case: 22-1360    Document: 26     Page: 3   Filed: 11/17/2022




 RHONE V. MCDONOUGH                                        3



 military retirement benefits.         Appx. 252, 254–55.
 Mr. Rhone appealed, and the District Court of Appeals for
 the 2nd District of Florida (State Appellate Court) upheld
 the Divorce Decree. Appx. 249–50.
     In 1988, Mr. Rhone separated from military service
 due to physical disability. Appx. 39, 245. Effective August
 10, 1988, he had a combined disability rating of 60%.
 Appx. 248. This disability rating was subsequently in-
 creased to 70%, effective April 18, 1989. Appx. 242. To re-
 ceive his disability compensation, Mr. Rhone elected to
 waive a portion of his military retirement pay on July 27,
 1990. Appx. 224. Such a waiver is required under 38
 U.S.C. § 5305 to receive VA disability compensation. 2 As
 the Board found, it is undisputed that Mr. Rhone made
 such a waiver. Appx. 48.
     Mr. Rhone moved to modify his payment obligation un-
 der the Divorce Decree, which the State Court denied in an
 April 1990 order. Appx. 230–39. In doing so, the State
 Court clarified that the provision regarding Mrs. Rhone re-
 ceiving 40% of Mr. Rhone’s military retirement benefits


    2   Section 5305 provides that
    any person who is receiving pay pursuant to any
    provision of law providing retired or retirement pay
    to persons in the Armed Forces . . . and who would
    be eligible to receive pension or compensation un-
    der the laws administered by the Secretary [of the
    VA] if such person were not receiving such retired
    or retirement pay, shall be entitled to receive such
    pension or compensation upon the filing by such
    person with the department by which such retired
    or retirement pay is paid of a waiver of so much of
    such person’s retired or retirement pay as is equal
    in amount to such pension or compensation.
 38 U.S.C. § 5305.
Case: 22-1360    Document: 26      Page: 4    Filed: 11/17/2022




 4                                      RHONE   v. MCDONOUGH



 “constitute[s] a provision for the payment from the Former
 Husband to the Former Wife of permanent periodic ali-
 mony and do[es] not constitute a property division.”
 Appx. 230–31; see also Appx. 254–55. Thus, “[t]he Former
 Wife is and was, therefore, entitled to an amount equal to
 forty percent (40%) of the gross military retirement as per-
 manent periodic alimony.” Appx. 231. Mr. Rhone ap-
 pealed, and the State Appellate Court affirmed the April
 1990 order. Appx. 228–29.
     In August 1991, the State Court issued a Continuing
 Writ of Garnishment directing the Air Force to withhold
 from Mr. Rhone’s military retirement pay the alimony pay-
 ment due to Mrs. Rhone. Appx. 226–27. In November
 1991, the State Court issued an order to the VA indicating
 that the Continuing Writ of Garnishment also applied to
 the VA. Appx. 221–22. In December 1991, the VA’s Office
 of District Counsel determined that the State Court’s No-
 vember 1991 order obliged the VA to make payments from
 Mr. Rhone’s disability compensation to Mrs. Rhone.
 Appx. 219–220. Mr. Rhone was notified that the VA would
 begin withholding a percentage of his disability compensa-
 tion effective February 1, 1992. Appx. 218, 214–16.
     In June 1996, Mr. Rhone notified the VA of his intent
 to renounce his rights to VA benefits. Appx. 202. He sub-
 sequently filed a claim for individual unemployability, but
 did not receive those benefits due to his renouncement.
 Appx. 41; see also Appx. 178–202 (seeking individual un-
 employability benefits in 1996–1997). Despite renouncing
 his VA benefits, between 1998 and 2001, he repeatedly
 elected to receive disability compensation in lieu of retired
 pay, but withdrew his election upon being informed by the
 VA that it would be subject to garnishment. Appx. 41–42;
 Appx. 173–76 (seeking disability compensation in 1998,
 but only if no garnishment was paid to his ex-wife);
 Appx. 150–66 (seeking disability compensation in 2000 and
 then renouncing); Appx. 148–49 (seeking disability com-
 pensation in 2001 but failing to pursue benefits).
Case: 22-1360    Document: 26     Page: 5    Filed: 11/17/2022




 RHONE V. MCDONOUGH                                        5



     In 2002, Mr. Rhone again sought to receive disability
 compensation. Appx. 145–47. This time, he received a dif-
 ferent answer from the VA on the garnishment question.
 In January 2003, Regional Counsel at the VA determined
 that Mr. Rhone’s VA compensation benefits were not sub-
 ject to garnishment. Veterans Court Decision, 2021 WL
 2678674, at *2; Appx. 143–44. As a result, in August 2003,
 a VA regional office (RO) issued a decision determining
 that Mr. Rhone’s “compensation benefits were erroneously
 withheld,” Appx. 138, and that Mr. Rhone would be reim-
 bursed for “all benefits previously withheld,” Appx. 140.
 Mr. Rhone was reimbursed for $27,664 in August 2003.
 Appx. 117.
      The conflicting decisions on garnishment led to further
 consideration by the VA. In January 2005, the VA’s Office
 of Regional Counsel ultimately determined that “[the] VA
 must comply with the validly served Order awarding Jo
 Anne Rhone permanent alimony of 40% of the veteran’s
 military retirement pay.” Appx. 122. A VA RO notified
 Mr. Rhone as to this determination and resumed garnish-
 ing his disability compensation in March 2005. Appx. 43,
 46. Mr. Rhone objected and appealed. Veterans Court De-
 cision, 2021 WL 2678674, at *2; Appx. 43, 117–21.
 Mr. Rhone continued his appeal even after Mrs. Rhone
 passed away in November 2005, ending the terms of the
 Divorce Decree for alimony payments.              Appx. 43.
 Mr. Rhone’s appeal led to three rounds of Board decisions
 and remands by the Veterans Court. Veterans Court Deci-
 sion, 2021 WL 2678674, at *2 (discussing remands from the
 Veterans Court in March 2011, December 2012, and Octo-
 ber 2018).
     Following the Veterans Court’s remand in 2018, the
 Board issued the February 2020 decision at issue in this
 appeal. Id.; Appx. 36–54. Relevant here, the Board found
 that the State Court’s November 1991 order to the VA was
 “valid on its face” and the April 1990 order provided for
 “permanent periodic alimony.” Appx. 36. The Board
Case: 22-1360     Document: 26     Page: 6    Filed: 11/17/2022




 6                                      RHONE   v. MCDONOUGH



 distinguished Supreme Court cases addressing the division
 of community property, rather than alimony, and deter-
 mined that the VA legally garnished Mr. Rhone’s disability
 compensation under 42 U.S.C. § 659(a) and (h)(1)(A)(ii)(V).
 Appx. 37, 46, 51–52. The Board also determined that it
 lacked authority to review the state court garnishment or-
 der, as this was “the province of state and federal courts,
 and not [the] VA.” Appx. 52–53.
      Mr. Rhone appealed the February 2020 Board decision
 to the Veterans Court. Veterans Court Decision, 2021 WL
 2678674, at *1. Affirming the Board, the Veterans Court
 determined that 42 U.S.C. § 659(a) and (h)(1)(A)(ii)(V) “au-
 thorize[] [the] VA to withhold a portion of a veteran’s VA
 disability payment for alimony or child support pursuant
 to legal process when a veteran has waived a portion of mil-
 itary retirement pay to receive VA benefits.” Veterans
 Court Decision, 2021 WL 2678674, at *4. The Veterans
 Court explained that, “[b]ecause Mr. Rhone waived a por-
 tion of his military retirement pay to receive VA disability
 benefits, those benefits are not exempt from apportionment
 for the purpose of alimony payment under 38 U.S.C.
 § 5301(a)(1).” Id. The Veterans Court also determined that
 the VA lacks jurisdiction to “decide all questions of law and
 fact” associated with a state garnishment order because
 garnishment is a matter of state law. Id. at *5 (quoting 38
 U.S.C. § 511(a)). This appeal followed.
                         DISCUSSION
      Our authority to review decisions of the Veterans Court
 is limited by statute. Goodman v. Shulkin, 870 F.3d 1383,
 1385 (Fed. Cir. 2017). Our review is limited to legal chal-
 lenges regarding the “validity of any statute or regulation
 or any interpretation thereof . . . , and to interpret consti-
 tutional and statutory provisions, to the extent presented
 and necessary to a decision.” 38 U.S.C. § 7292(c). We may
 review “a challenge to a factual determination” or “a chal-
 lenge to a law or regulation as applied to the facts of a
Case: 22-1360     Document: 26       Page: 7     Filed: 11/17/2022




 RHONE V. MCDONOUGH                                              7



 particular case” only if the appeal presents a constitutional
 issue. Id. § 7292(d)(2). We must affirm a Veterans Court
 decision unless it is “(A) arbitrary, capricious, an abuse of
 discretion, or otherwise not in accordance with law; (B) con-
 trary to constitutional right, power, privilege, or immunity;
 (C) in excess of statutory jurisdiction, authority, or limita-
 tions, or in violation of a statutory right; or (D) without ob-
 servance of procedure required by law.” Id. § 7292(d)(1).
                                I
     We first consider whether the VA is statutorily author-
 ized to withhold disability compensation for court-ordered
 alimony payments. We determine that it is.
     Under 38 U.S.C. § 5301(a)(1), VA benefits are generally
 exempt from any legal or equitable process, “except to the
 extent specifically authorized by law.” One such authori-
 zation is found in 42 U.S.C. § 659, which provides an ex-
 ception for alimony and child support:
     Notwithstanding any other provision of law . . . , ef-
     fective January 1, 1975, moneys (the entitlement to
     which is based upon remuneration for employ-
     ment) due from, or payable by, the United
     States . . . to any individual . . . shall be subject, in
     like manner and to the same extent as if the United
     States . . . were a private person, to withholding in
     accordance with State law . . . and to any other le-
     gal process brought, by a State agency administer-
     ing a program under a State plan approved under
     this part or by an individual obligee, to enforce the
     legal obligation of the individual to provide child
     support or alimony.
 42 U.S.C. § 659(a). Thus, § 659(a) allows withholding of
 money “based upon remuneration for employment” to pro-
 vide alimony obligated under State law. Moreover, money
 “based upon remuneration for employment” includes
Case: 22-1360     Document: 26      Page: 8     Filed: 11/17/2022




 8                                       RHONE   v. MCDONOUGH



 disability   compensation       from     the     VA     under
 § 659(h)(1)(A)(ii)(V):
     [M]oneys payable to an individual which are con-
     sidered to be based upon remuneration for employ-
     ment . . . consist of . . . compensation for a service-
     connected disability paid by the Secretary [of Veter-
     ans Affairs] to a former member of the Armed
     Forces who is in receipt of retired or retainer pay if
     the former member has waived a portion of the re-
     tired or retainer pay in order to receive such com-
     pensation[.]
 42 U.S.C. § 659(h)(1)(A)(ii)(V) (emphasis added). Accord-
 ingly, if a veteran has waived a portion of his military re-
 tirement pay in order to receive disability compensation,
 § 659(a) and (h)(1)(A)(ii)(V) authorize the VA to withhold
 disability compensation for alimony payments. The Board
 found that Mr. Rhone had in fact elected to make such a
 waiver, making his case fall within the plain language of
 § 659. Appx. 48, 52.
     Mr. Rhone argues that § 659 must be read in light of
 the Uniformed Services Former Spouses’ Protection Act
 (USFSPA), 10 U.S.C. § 1408, which was enacted after
 § 659. 3 Specifically, Mr. Rhone argues that § 1408(d)(1)



     3   The USFSPA, § 1408, was enacted in response to
 the Supreme Court’s decision in McCarty v. McCarty,
 which held that “federal law [on military retirement] pre-
 cludes a state court from dividing military nondisability re-
 tired pay pursuant to state community property laws.” 453
 U.S. 210, 211, 236 (1981). The USFSPA superseded
 McCarty by adding § 1408(c)(1), which permits a state
 court to treat a portion of a veteran’s retired pay as “divisi-
 ble property, i.e., community property divisible upon di-
 vorce.” See Howell v. Howell, 137 S. Ct. 1400, 1403 (2017)
Case: 22-1360    Document: 26      Page: 9    Filed: 11/17/2022




 RHONE V. MCDONOUGH                                          9



 requires alimony to be paid from “disposable retired pay,”
 which does not include disability compensation, and there-
 fore § 659 “cannot be applied separately and independently
 from § 1408.” Appellant’s Br. at 9–10. He further argues
 that this case is governed by the Supreme Court decisions
 in McCarty v. McCarty, 453 U.S. 210 (1981); Mansell v.
 Mansell, 490 U.S. 581 (1989); and Howell v. Howell, 137 S.
 Ct. 1400 (2017). Appellant’s Br. at 4, 6–8, 11–12. We dis-
 agree that § 1408 or the cited Supreme Court cases control
 here because the cited authority relates to the ability to
 treat military retirement pay as community property and
 does not speak to whether alimony may be withheld from
 disability compensation, the latter being governed by
 § 659. We address both arguments in turn.
     Section 1408(d)(1) authorizes the Secretary of the ap-
 propriate military department to make payments from a
 servicemember’s “disposable retired pay” to satisfy court-
 ordered alimony:
     After effective service on the Secretary concerned
     of a court order providing for the payment of child
     support or alimony . . . the Secretary shall make
     payments (subject to the limitations of this section)
     from the disposable retired pay of the member to
     the spouse or former spouse . . . in an amount suf-
     ficient to satisfy the amount of child support and



 (citing § 1408(c)(1), (a)(4)(A)(ii)). In light of the USFSPA,
 states may treat the nonwaived portion of a veteran’s re-
 tired pay as community property. § 1408(a)(4)(A)(ii); see
 Howell, 137 S. Ct. at 1404 (explaining that the USFSPA
 “did not gran[t] the States the authority to treat total re-
 tired pay as community property” because “Congress ex-
 cluded from its grant of authority the disability-related
 waived portion of military retirement pay” (alteration in
 original) (internal quotations and citation omitted)).
Case: 22-1360     Document: 26      Page: 10    Filed: 11/17/2022




 10                                       RHONE   v. MCDONOUGH



      alimony set forth in the court order and, with re-
      spect to a division of property, in the amount of dis-
      posable retired pay specifically provided for in the
      court order.
 10 U.S.C. § 1408(d)(1) (emphasis added).                Under
 § 1408(a)(4)(A)(ii), “disposable retired pay” is defined as a
 veteran’s “total monthly retired pay . . . less amounts
 which . . . are deducted from the retired pay . . . as a result
 of a waiver of retired pay required by law in order to receive
 [disability benefits].”       § 1408(a)(4)(A)(ii).       While
 § 1408(d)(1) regulates withholding from a certain portion
 of retirement pay—defined as disposable retired pay—
 nothing in § 1408(d)(1) forecloses the Secretary of the VA
 from withholding alimony obligations from disability com-
 pensation. As explained above, that separate matter is
 governed by § 659.
      Mr. Rhone’s reliance on § 1408(d)(1) ignores the fact
 that § 1408 and § 659 are directed to different departments
 and different sources of money. Section 1408 is in Title 10
 of the U.S. Code, which governs the Armed Forces, and au-
 thorizes the Secretary of the appropriate military depart-
 ment to deduct child support, alimony, or community
 property from a member’s disposable retired pay—i.e., the
 pay earned for completing a prescribed time in service—in
 response to a court order. See § 1408(d)(1). In contrast,
 § 659 is in Title 42 and authorizes the Secretary of the VA
 to garnish a member’s disability pay—i.e., the pay the
 member receives as compensation for a disability—in re-
 sponse to a court order. See § 659(a), (h)(1)(A)(ii)(V). A re-
 tired service member with a disability may receive both
 retired pay and disability compensation, and § 1408(d)(1)
 and § 659 work together to ensure that both forms of pay-
 ment to the service member are subject to state orders to
 pay alimony. Thus, § 1408(d)(1)’s authorization for the
 Secretary of the appropriate military department to deduct
 alimony from “disposable retired pay” is irrelevant to
 whether the Secretary of the VA may withhold alimony
Case: 22-1360     Document: 26      Page: 11    Filed: 11/17/2022




 RHONE V. MCDONOUGH                                           11



 from disability compensation under § 659. Under §§ 1408
 and 659, alimony may be paid both (1) by the Secretary of
 the appropriate military department by deducting from a
 member’s disposable retired pay, and (2) by the Secretary
 of the VA by garnishing a member’s disability compensa-
 tion. Contrary to Mr. Rhone’s arguments, § 1408 is en-
 tirely consistent with § 659, and therefore his view that
 § 1408 supersedes § 659 is without merit.
     Mr. Rhone’s argument also conflicts with the legisla-
 tive history.      The Senate Report accompanying the
 USFSPA expressly contemplates § 659 and § 1408 operat-
 ing together to provide two, parallel methods for enforcing
 alimony obligations. S. Rep. No. 97-502, at 20 (1982), as
 reprinted in 1982 U.S.C.C.A.N. 1596, 1615. The Senate Re-
 port recognizes that § 659 required the government to
 honor “garnishment [orders] to enforce delinquent child
 support or alimony obligations” for members of the uni-
 formed services while § 1408 “will provide a second method
 of enforcing such obligations on the part of members of the
 uniformed services who are entitled to retired or retainer
 pay.” Id. (emphasis added). The Senate Report further
 states that “it is not the intent or purpose of the bill to deny
 proper parties the use of the enforcement provisions of
 [§ 659].” Id. Thus, Congress did not intend § 1408 to pro-
 hibit alimony payments from VA disability compensation,
 as Mr. Rhone argues.
      None of the Supreme Court decisions relied upon by
 Mr. Rhone are inconsistent with the above-discussed stat-
 utes because those decisions (1) address community prop-
 erty, not alimony, and (2) never address § 659’s impact on
 disability compensation. In McCarty—a pre-USFSPA de-
 cision—the Supreme Court held that “federal law [on mili-
 tary retirement] precludes a state court from dividing
 military nondisability retired pay pursuant to state com-
 munity property laws.” McCarty, 453 U.S. at 211, 236 (em-
 phasis added). McCarty was subsequently superseded in
 part by the USFSPA, which permits treating the
Case: 22-1360    Document: 26      Page: 12    Filed: 11/17/2022




 12                                     RHONE   v. MCDONOUGH



 nonwaived portion of military retirement pay as commu-
 nity property. See supra note 3.
       The Supreme Court’s post-USFSPA decisions in Man-
 sell and Howell also focused on community property rather
 than alimony, and considered the limits of § 1408, not
 § 659. In Mansell, the Supreme Court held that state
 courts may not “treat as property divisible upon divorce
 military retirement pay that has been waived to receive
 veterans’ disability benefits.” Mansell, 490 U.S. at 595
 (emphasis added). And in Howell, the Court considered
 whether a State could first “treat[] as community property
 . . . a portion of the veteran’s total retirement pay” and
 then, after the veteran waived a portion of his retirement
 pay to receive disability benefits, “increase . . . the amount
 the divorced spouse receives each month from the veteran’s
 retirement pay in order to indemnify the divorced spouse
 for the loss caused by the veteran’s waiver.” Howell, 137
 S. Ct. at 1402 (emphasis added). Thus, McCarty, Mansell,
 and Howell prohibit treating waived retired pay as divisi-
 ble community property. Because these cases address only
 community property and say nothing about withholding al-
 imony benefits under § 659, they do not prohibit withhold-
 ing disability compensation for alimony payments as
 Mr. Rhone argues. 4



      4  To the extent Mr. Rhone argues that (1) federal
 laws preempt the garnishment of disability compensation
 for alimony (see Appellant’s Br. at 5–8, 12, 16), or (2) that
 McCarty      invalidated      § 659,     and      specifically
 § 659(h)(1)(A)(ii)(V) (see Appellant’s Br. at 17), he misap-
 plies McCarty, Mansell, and Howell’s community property
 analysis to incorporate alimony. None of these cases ad-
 dress alimony, and thus cannot preempt or invalidate
 § 659, which is directed only to “child support or alimony”
 and by definition excludes community property. See
Case: 22-1360    Document: 26      Page: 13   Filed: 11/17/2022




 RHONE V. MCDONOUGH                                        13



      Section § 659 is not in conflict with § 1408 or the Su-
 preme Court’s decisions in McCarty, Mansell, and Howell.
 As previously stated, § 659 and § 1408 work together so
 that alimony may be paid from both a veteran’s disability
 compensation and military retirement pay. Accordingly,
 the Veterans Court correctly determined that § 659 author-
 izes the VA to withhold a portion of a veteran’s VA disabil-
 ity compensation for alimony when the veteran has waived
 a portion of military retirement pay to receive disability
 compensation.
                              II
     Mr. Rhone argues that he is entitled, under 38 U.S.C.
 § 511(a), to review by the Board of the state garnishment
 order for alimony. Appellant’s Br. at 26–27. He argues




 § 659(a); Compare Howell v. Howell, 137 S. Ct. at 1403 (ex-
 plaining that “divisible property” is “community property
 divisible upon divorce”), with § 659(i)(2) (defining “child
 support” as “amounts . . . for the support and maintenance
 of a child . . . which provides for monetary support, health
 care, arrearages or reimbursement, and which may include
 other related costs and fees, interest and penalties, income
 withholding, attorney's fees, and other relief”), and
 § 659(i)(3)(A), (B)(ii) (defining “alimony” as “periodic pay-
 ments of funds for the support and maintenance of the
 spouse (or former spouse) of the individual, and (subject to
 and in accordance with State law) includes separate
 maintenance, alimony pendente lite, maintenance, and
 spousal support” and “does not include . . . any payment or
 transfer of property or its value by an individual to the
 spouse or a former spouse of the individual in compliance
 with any community property settlement, equitable distri-
 bution of property, or other division of property between
 spouses or former spouse”).
Case: 22-1360    Document: 26      Page: 14     Filed: 11/17/2022




 14                                      RHONE   v. MCDONOUGH



 that the VA’s refusal to undertake such a review violates
 his due process rights. Id. We disagree.
      We have explained that “[g]arnishment is purely a
 creature of state law” that is “routinely provided by state
 law for enforcement of court-ordered child support and ali-
 mony (a judgment debt).” Millard v. United States, 916
 F.2d 1, 3 (Fed. Cir. 1990). Because garnishment is a matter
 of state law, any violations of due process “would have been
 violated by the [state] court that issued the order, not the
 United States which merely complied with that order as it
 was required to do.” Id. at 8. Thus, any challenges to the
 garnishment order are properly heard in the state that is-
 sued the garnishment order.
      Because garnishment of alimony is a matter of state
 law provided by state courts, § 511(a) does not entitle a vet-
 eran to a second opportunity for adjudication of that matter
 within the VA system. Section 511(a) states that “[t]he
 Secretary shall decide all questions of law and fact neces-
 sary to a decision by the Secretary under a law that affects
 the provision of benefits by the Secretary to veterans or the
 dependents or survivors of veterans.” 38 U.S.C. § 511(a)
 (emphasis added). Without a decision by the Secretary, the
 Board has no jurisdiction. See Bates v. Nicholson, 398 F.3d
 1355, 1365 (Fed. Cir. 2005) (“Section 511(a) does not apply
 to every challenge to an action by the VA. . . . [I]t only ap-
 plies where there has been a ‘decision by the Secretary.’”
 (citing Hanlin v. United States, 214 F.3d 1319, 1321 (Fed.
 Cir. 2000))). Because garnishment of alimony is a matter
 of state law provided by state courts, it is not a decision “by
 the Secretary under a law that affects the provision of ben-
 efits by the Secretary.” Cf. id. Indeed, Mr. Rhone agrees
 that “[a]ny appellate review, if one takes place at all, is
 with the same state court that initially ordered the gar-
 nishment of the waived retired pay.” See Appellant’s Br. at
 27. Thus, the Veterans Court correctly determined that
 Mr. Rhone is not entitled, under § 511(a), to adjudication
 by the VA as to the merits of the garnishment order issued
Case: 22-1360    Document: 26     Page: 15    Filed: 11/17/2022




 RHONE V. MCDONOUGH                                        15



 by the State Court and affirmed by the State Appellate
 Court. 5
                        CONCLUSION
     We have considered Mr. Rhone’s remaining arguments
 and do not find them persuasive. For the foregoing rea-
 sons, we affirm the decision of the Veterans Court.
                        AFFIRMED
                            COSTS
 No costs.




     5   Mr. Rhone also argues that VA General Counsel
 Precedential Opinion 4-97, 1997 WL 34674459 (Jan. 22,
 1997), violates his due process rights by foreclosing any re-
 view within the VA adjudication system of regional office
 decisions relating to state garnishment orders. Appellant’s
 Br. at 2, 24–29. Our determination that challenges to a
 state garnishment order must be heard in the state that
 issued the order remains true regardless of whether or not
 Precedential Opinion 4-97 is in effect.